Citation Nr: 1803767	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  13-00 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to a left knee disorder.

3.  Entitlement to service connection for a low back disorder, to include as secondary to a left knee disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to left knee, right knee, and low back disorders.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) on multiple periods, including from June 5, 1977 to September 2, 1977; from July 22, 1978 to August 5, 1978; from May 26, 1979 to June 10, 1979; and from July 19, 1980 to July 20, 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the VA Regional Office (RO) in Huntington, West Virginia.  In March 2013, the appellant testified at a videoconference hearing conducted before the undersigned.  

The case was remanded in March 2015 and June 2017 for further development.  


FINDINGS OF FACT

1.  The appellant's current left knee disorder is not shown to be etiologically related to service.

2.  The appellant's current right knee disorder is not shown to be etiologically related to service.

3.  The appellant's current low back disorder is not shown to be etiologically related to service.

4.  The appellant's current acquired psychiatric disorder is not shown to be etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C. §§ 101, 106, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.304 (2017).

2.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C. §§ 101, 106, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.304 (2017).

3.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C. §§ 101, 106, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.304 (2017).

4.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C. §§ 101, 106, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.304, 4.125 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).

II. Service connection claims

A. Applicable laws and regulations

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, for residuals of injury incurred or aggravated during inactive duty for training (INACDUTRA), or for residuals of an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during INACDUTRA.  38 U.S.C. § 101(24), 106, 1131; 38 C.F.R. § 3.6.  

Certain evidentiary presumptions, such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service, do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995).

Service connection for posttraumatic stress disorder (PTSD) requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

B. Left knee disorder

In this case, the Board acknowledges the diagnosis of a current left knee disorder; a ligamentous sprain was first noted at in July 1978, prior to the appellant's period of ACDUTRA beginning that month.  Minimal degenerative changes were shown in February 2010 X-rays.  The Board has reviewed the service treatment records and private records during his periods of ACDUTRA and notes left knee treatment.  In August 1978, during a period of ACDUTRA, a ligamentous strain as well as bursitis was noted.  The bursitis was noted as developing after a run for the physical fitness test.  No left knee disorder was shown in September and October 1981 examinations and physicals.

Given the above, the remaining question for the Board is whether there is an etiological relationship, or nexus, between the current disability and service, specifically the in-service treatment for ligamentous strain and bursitis.  The appellant described injuring his knee by cutting it with a chain saw in service during his March 2013 hearing.  Evidence directly addressing the question of nexus is limited to a June 2010 VA joint conditions examination report.  The 2010 VA examiner, after a claims file review, opined that the appellant's left knee condition was not caused by his in-service bursitis.  

The Board finds that the 2010 VA examination opinion is the most probative evidence of record, as the examiner reviewed the claims file and provided a detailed rationale.  The examiner noted that following treatment for bursitis in 1978, the records were negative for knee complaints.  They opined that bursitis was typically a self-limited condition that resolved without long term complications.  They opined that that was evident as the notes from August and September 1978 noted improvement; treatment records from then on made no mention of his knees; and his service physicals in 1981 made no mention of knee problems.  They noted the appellant's report of a chain saw injury and that records did reflect a healing wound to the left knee in August 1978, but did not state if the wound occurred on active duty.  They noted that there was no mention of a chain saw wound in the service medical records.  The examiner concluded that there was nothing in the medical records to indicate that the chain saw injury resulted in anything other than a simple laceration (i.e. no evidence of joint damage).  While the appellant testified about  having residual scarring from such injury, again, the evidence does not show that such occurred during his ACDUTRA that period.

As to the appellant's own contentions, he is competent to observe lay symptoms but does not have the training or credentials to provide a competent opinion as to a diagnosis or the onset date of such diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Indeed, under VA regulations, arthritis is a disease that is shown by x-rays.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  His lay contentions therefore lack probative value.  

In summary, the preponderance of the evidence is against the claim for service connection for a left knee disorder, and the claim must be denied.  38 U.S.C. § 5107(b).  

C. Right knee disorder

In this case, the Board acknowledges the diagnosis of a current right knee disorder; a ligamentous sprain was first noted in July 1978, prior to the appellant's period of ACDUTRA beginning that month.  Minimal degenerative changes were shown in February 2010 X-rays.  The Board has reviewed the service treatment records and private records during his periods of ACDUTRA and notes right knee treatment.  In August 1978, during a period of ACDUTRA, bursitis was noted as discussed above.  No right knee disorder was shown in September and October 1981 examinations and physicals.

Given the above, the remaining question for the Board is whether there is an etiological relationship, or nexus, between the current disability and service, specifically the in-service treatment for bursitis.  The appellant denied right knee problems in service, but described favoring his right knee because of his left knee during his March 2013 hearing.  Evidence directly addressing the question of nexus is limited to a June 2010 VA joint conditions examination report.  The 2010 VA examiner, after a claims file review, opined that the appellant's right knee condition was not caused by his in-service bursitis.  

The Board finds that the 2010 VA examination opinion is the most probative evidence of record, as the examiner reviewed the claims file and provided a detailed rationale.  The Board already discussed the rationale above.  In addition to that rationale, the examiner also noted the appellant's report of injuring his right knee when his left knee gave out, but that there were no treatment records to confirm that.  While the appellant contends that his right knee disorder is secondary to a left knee disorder, without service connection for a left knee disorder being granted, the Board need not address the secondary contention.

As to the appellant's own contentions, he is competent to observe lay symptoms but does not have the training or credentials to provide a competent opinion as to a diagnosis or the onset date of such diagnosis.  See Jandreau v, 492 F.3d at 1377.  As noted above, under VA regulations, arthritis is a disease that is shown by x-rays.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  His lay contentions therefore lack probative value.  

In summary, the preponderance of the evidence is against the claim for service connection for a right knee disorder, and the claim must be denied.  38 U.S.C. § 5107(b).  


D. Low back disorder

In this case, the Board acknowledges the diagnosis of a current low back disorder; a history of low back pain was first noted in June 1980, not during a period of ACDUTRA.  Lumbar myositis was diagnosed in May 1981, and degenerative changes were shown in January 1990 X-rays.  The Board has reviewed the service treatment records and private records during his periods of ACDUTRA and notes no low back treatment during a period of ACDUTRA.  A periodic examination in September 1981 reveals a reported lumbar sprain in May 1981, while an October 1981 retention examination showed an abnormal spine as well as reports of recurrent back pain of six to seven months duration.  The appellant had a medical board evaluation in January 1982; he reported injuring his back in early 1981 while attending an assembly with his unit.  The evaluation shows that there was no substantiated history of work injury related to National Guard duty and no concrete medical evidence of back damage; the appellant was found unfit for duty.  

Given the above, the remaining question for the Board is whether there is an etiological relationship, or nexus, between the current disability and service.  The appellant described injuring his back on a weekend drill during his March 2013 hearing.  Evidence directly addressing the question of nexus is limited to a November 2017 VA back conditions examination report.  The 2017 VA examiner, after a claims file review, opined that the appellant's low back condition was not incurred in or caused by the claimed in-service injury, event or illness.  

The Board finds that the 2017 VA examination opinion is the most probative evidence of record, as the examiner reviewed the claims file and provided a detailed rationale.  The examiner noted that the appellant had multiple surgeries for a herniated disc beginning in the late 1980s.  They noted the appellant's reported in-service injury.  The examiner opined that there was no documentation of the described incident, without which it was not possible to link his current back condition with his ACDUTRA, since he just as well could have injured his back while not engaged in ACDUTRA, which comprised the majority of his time in 1981.  The examiner discussed the 1982 medical board evaluation.  The examiner concluded that they concurred with the conclusion of the medical evaluation board that there was no evidence of injury related to National Guard duty, and therefore it was less likely than not that his current back condition was related to military service.  The Board observes that the appellant's records reflect "assembly, period of equivalent instruction or appropriate duty" in May 1981, but no confirmed period of ACUDTRA.  While the appellant contends that his low back disorder may be secondary to a left knee disorder, without service connection for a left knee disorder being granted, the Board need not address the secondary contention.  See 38 C.F.R. § 3.310.

As to the appellant's own contentions, he is competent to observe lay symptoms but does not have the training or credentials to provide a competent opinion as to a diagnosis or the onset date of such diagnosis.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 4.71a, Diagnostic Code 5003.  His lay contentions therefore lack probative value.  

In summary, the preponderance of the evidence is against the claim for service connection for a low back disorder, and the claim must be denied.  38 U.S.C. § 5107(b).  

E. Acquired psychiatric disorder

In this case, the Board acknowledges the diagnosis of a current acquired psychiatric disorder; anxiety was first noted in August 1991, and PTSD was diagnosed in May 2010.  The Board has reviewed the service treatment records and private records during his periods of ACDUTRA and notes no psychiatric treatment during a period of ACDUTRA.  September 1981 periodic and October 1981 retention examinations and physicals showed no psychiatric disorder, but his reports of medical history include complaints of depression or excessive worry and nervous trouble.  The September medical history shows that the appellant was a "nervous type person."    

Given the above, the remaining question for the Board is whether there is an etiological relationship, or nexus, between the current disability and service.  The appellant described a sergeant killing his commander and then himself in basic training during the March 2013 hearing.  Evidence directly addressing the question of nexus is limited to a private May 2010 psychological evaluation and a November 2017 VA mental disorders examination report.  The private psychologist opined that the appellant's symptoms were directly related to his experiences and exposures during his service.  In contrast, the 2017 VA examiner, after a claims file review, opined that the appellant's psychiatric condition was less likely not incurred in or caused by the claimed in-service injury, event or illness.  

The Board finds that the 2017 VA examination opinion is the most probative evidence of record, as the examiner reviewed the claims file and provided a detailed rationale.  The examiner noted that the May 2010 report disclosed a history of severe childhood abuse that likely caused onset of panic symptoms age 11.  They opined that there was no evidence military service caused or aggravated the psychological disorders beyond the usual course, as the service treatment records were silent as to evidence of any psychiatric disturbance on active duty.  The examiner concluded that it was less likely as not the current acquired psychiatric disorder was caused by military service.  The Board observes that as the appellant only had periods of ACDUTRA, to the extent that the examiner indicated symptoms prior to service, the presumption of soundness does not apply.  

The 2010 psychologist discussed the appellant's report of the sergeant killing himself, but did not provide a rationale beyond the appellant's own reports of symptoms since service, and contains no confirmation of a claims file review and is of less probative value as a consequence.  The 2010 evaluation also mentions abuse by the appellant's family, including his father shooting at him and attempting to stab him, yet did not discuss such factors in opining that an acquired psychiatric disorder was related to the appellant's military service as opposed to nonservice related stressors.  Furthermore, while the appellant contends that an acquired psychiatric disorder may be secondary to bilateral knee and low back disorders, without service connection for those disorders being granted, the Board need not address the secondary contention.  See 38 C.F.R. § 3.310.

As to the appellant's own contentions, he is competent to observe changes in mood and potentially other mental health symptoms, but he does not possess the training or credentials needed to provide a competent opinion as to a mental health diagnosis or the onset date of such diagnosis.  See Jandreau, 492 F.3d at 1377.    

In summary, the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, and the claim must be denied.  38 U.S.C. § 5107(b).  


ORDER

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for a right knee disorder, to include as secondary to a left knee disorder, is denied.

Entitlement to service connection for a low back disorder, to include as secondary to a left knee disorder, is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to left knee, right knee, and low back disorders, is denied.



______________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


